10

1]

12

14

Is

16

17

18

19

20

Zl

22

23

 

 

UNITED STATES OF AMERICA,

V.

ALEXANDER OLIVER,

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
Case No.: 2:18-cr-00401-APG-EJY

Plaintiff Order Setting Hearing on Emergency
Motion for Temporary Release

[ECF No. 34]

 

Defendant

I will conduct a hearing on defendant Alexander Oliver’s emergency motion for

temporary release (ECF No. 34) on Tuesday, October 15, 2019 at 2:00 p.m. in Las Vegas

Courtroom 6C. To help me decide whether to grant the motion, Mr. Oliver and his counsel shall

research the following issues:

I,

2.

Go

Where will Mr. Oliver live while on temporary release?

Where will the children live while Ms. Deckard has surgery and is recovering? If they
are going to California, what date will they be picked up and when (approximately) will
they return? If they are staying in Las Vegas, who will care for them (a) if Mr. Oliver is
not temporarily released, or (b) when Mr. Oliver returns to custody?

If Mr. Oliver is temporarily released and the children remain in Las Vegas, how does he
intend to divide his time between caring for Ms. Deckard and the children. Are other
people available and willing to assist?

Where will Ms. Deckard live (and who will help her recuperate) when she is released
from the hospital? If the answer is different depending on whether Mr. Oliver is

temporarily released, provide information about both scenarios.

 
10

11

12

13

14

15

16

17

18

19

20

21

Ze,

23

 

 

5. In addition to GPS monitoring, check-ins with Pretrial Services, and drug testing, what
other special conditions of release will protect the public and assure Mr. Oliver’s
compliance?

Mr. Oliver and his counsel should be prepared to address these and other related issues at the

hearing. Prior to the hearing, Mr. Oliver’s counsel shall discuss these issues with Pretrial
Services to determine whether Pretrial Services will approve the arrangements if I grant the

motion.

DATED this 10th day of October, 2019.

Je —

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
